DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4-8, and 10 are pending
Claims 2, 3, and 9 have been cancelled

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianguo et al. (CN 103007340A, with reference to machine translation hereinafter referred to as “Jianguo”).
Regarding claim 1, Jianguo teaches or discloses a magnesium phosphate bone cement comprising a powder phase and a liquid agent wherein a liquid-to-solid ratio (Pg. 4 ln. 22, bone cement material is made of a solid phase and liquid phase) of 0.1-0.5 ml/g (Pg. 4 ln. 22, 0.3-0.8 ml/g), and the powder agent comprises (Pg. 4, ln. 18-19, solid phase composition):
phosphate at 32-70wt% (Pg. 4 ln. 18-20, phosphate 10-60wt%, calcium phosphate 5-30wt% and ammonium biphosphate 5-30wt%);
magnesium oxide at 28-65wt% (Pg. 4 ln. 19, molten magnesia 30-70wt%);
silicon-containing compound at 1-15wt% (Pg. 4 ln. 19, silicic acid 5-20wt%);
wherein, the phosphate consists of (a) one or a mixture of two or more of potassium dihydrogen phosphate, sodium dihydrogen phosphate, and calcium dihydrogen phosphate (Pg. 4 ln. 20, calcium phosphate bone cement 5-30wt%); and (b) ammonium dihydrogen phosphate (Pg. 4 ln. 20, ammonium biphosphate 5-30wt% of the solid phase powder).
Although Jianguo discloses 5-30wt% ammonium biphosphate of the solid phase powder, one having ordinary skill in the art would appreciate and recognize that Jianguo’s disclosure of 5-30wt% of the solid phase powder would overlap or touch the claimed ranges of 5-30wt% of the total phosphate at a threshold value. Moreover, one having ordinary skill in the art would readily understand and recognize that, at least, the lower-end value of 5wt% of the 5-30wt% of ammonium biphosphate disclosed in Jianguo would overlap or touch on the claimed range of 5-30wt% of the total phosphate.
A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976).
Regarding claim 6, Jianguo teaches or discloses the silicon-containing compound that comprises silica and/or silicate (Pg. 4 ln. 19, silicic acid 5-20wt%).
Regarding claim 8, Jianguo teaches or discloses a retarder the retarder comprises one of or a mixture of two or more boric acid, borate, citric acid, and citrate (Pg. 4 ln. 20-21, retarder sodium borate is 2-10wt%).
Regarding claim 10, Jianguo teaches or discloses liquid agent comprises one of or a mixture of two or more deionized water, sodium chloride solution, and phosphoric acid solution (Pg. 4 ln. 21-22, liquid phase includes deionized water).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianguo in view of Lally et al. (US 20120141596A1, hereinafter referred to as “Lally”).
Regarding claims 4-5, Jianguo does not expressly teach a degradable and adhesion-promoting material that comprises at least one of sugar, sugar derivative, beeswax, sodium hyaluronate, and bone glue. Lally teaches a multi-purpose bio-material composition. Lally teaches or discloses a bio-adhesive as a means for attaching objects to bone and a means for facilitating in vivo degradation of the bio-adhesive (Para [0020]). Additionally, Lally teaches or discloses a sugar containing bio-material possesses good adhesive qualities (Para [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include a degradable and adhesion-promoting material into the bone cement (Para [0020]). One having ordinary skill in the art would have been motivated to include a degradable and adhesion-promoting material with bone cement, where the bio-adhesive provides a bone substitute/bone graft as an advantageous substance because of its gradual absorption by the body without rejection or adverse reaction to the contacted structures (Para [0019]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianguo in view of O’Donnell et al. (US 9198842 B2, hereinafter referred to as “O’Donnell”).
Regarding claim 7, Jianguo does not expressly teach a silicate that comprises a silicate glass that comprises one of or a mixture of two or more of 45S5, 45S5.4F, 52S4.6, 60S3.8, 42SF, 46SF, 49SF, 52SF, 55SF, and 60SF. O’Donnell teaches a multicomponent glasses in powdered form. O’Donnell teaches silicate glass that comprises one of or a mixture of two or more of 45S5, 45S5.4F, 52S4.6, 60S3.8, 42SF, 46SF, 49SF, 52SF, 55SF, and 60SF (Col. 1 ln. 30-41, multi-component glass that includes SiO2 from 35-55.9 mol%). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include silicate glass comprising 45S5, where silicon is known to promote bone health and increase bone mineral density (Col. 4 ln. 38-40). One having ordinary skill in the art would have been motivated to include 45S5 silicate glass in bone cement because 45S5 glass “induces HCA formation in vitro and vivo by a multi-stage dissolution process” which aides in the amount of compound absorbed through the bone in promoting adhesion (Col. 1 ln. 28-29).

Response to Arguments
Applicant’s arguments filed on 06/30/2022 with respect to claim(s) 1, 4-8, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied to the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections – 35 USC § 103
	Applicant argues that the rejection of claims 1, 4-8, and 10 are not obvious over Jianguo. Applicant further argues that claims 1, 4-8, and 10 are not obvious over Jianguo, because Jianguo does not teach or disclose “wherein, the phosphate consists of (a) one of or a mixture of two or more of potassium dihydrogen phosphate, sodium dihydrogen phosphate, and calcium dihydrogen phosphate; and (b) ammonium dihydrogen phosphate” (Applicant’s response Pgs. 4-5).
	While the Examiner acknowledges the Applicant’s amendment that the phosphate requires a combination of (a) one of or a mixture of two or more of potassium dihydrogen phosphate, sodium dihydrogen phosphate, and calcium dihydrogen phosphate; and (b) ammonium dihydrogen phosphate, the Applicant is informed that the Examiner does not find the arguments persuasive in view of the new grounds of rejection of Jianguo. One having ordinary skill in the art would understand and appreciate that the disclosure of Jianguo provides that the bone cement includes, at least, two phosphates: calcium phosphate (Pg. 4 ln. 20), and potassium dihydrogen phosphate or ammonium biphosphate (Pg. 4 ln. 20). Emphasis added. Therefore, Jianguo discloses the amendment of calcium phosphate and ammonium biphosphate of the claimed magnesium phosphate bone cement.
	Consequently, for at least these reasons the Examiner does not find the Applicant’s remarks persuasive.

	Additionally, Applicant argues that Jianguo recites that the ammonium dihydrogen phosphate accounts for 5-30wt% of the solid phase powder and further that Jianguo fails to teach or suggest that the claimed ammonium dihydrogen phosphate accounts for 5-30wt% of the total phosphate which accounts for 32-70wt% of the powder agent (Applicant’s arguments Pg. 5). While the Examiner acknowledges the Applicant’s arguments with respect to the weight percentages, the Applicant is informed that the Examiner does not find the arguments persuasive.
	Jianguo discloses a bone cement which includes ammonium dihydrogen phosphate at 5-30wt% of the solid phase powder (Pg. 4 ln. 20). Applicant argues that claimed invention provides for 5-30wt% of the phosphate which, ultimately, still accounts for the powder agent or otherwise known to one having ordinary skill in the art as a solid phase powder (Applicant’s arguments Pg. 5). One having ordinary skill in the art would understand and appreciate that where two or more different phosphates are present in the bone cement, each respective weight percentage accounts for a portion of the total weight of the phosphate of the solid phase powder. Moreover, one having ordinary skill in the art would understand and appreciate that the disclosure of Jianguo of 5-30wt% of ammonium biphosphate (Pg. 4 ln. 20) would overlap or touch the claimed range of 5-30wt% of ammonium dihydrogen phosphate of the total phosphate which accounts for 32-70wt% of the powder agent.
	Furthermore, even arguendo, if Jianguo discloses 5-30wt% of ammonium biphosphate as a weight percentage of the solid phase powder and not as a weight percentage of the total phosphate of the solid phase powder, one having ordinary skill would readily understand and recognize that, at least, the lower value of 5wt% of the disclosed 5-30wt% of the ammonium biphosphate disclosed in Jianguo (Pg. 4 ln. 20) would overlap or touch on the claimed range of 5-30wt% of the total phosphate of the total weight of the powder agent.
	Consequently, for at least these reasons the Examiner does not find Applicant’s remarks persuasive.

	Examiner acknowledges that claims 4-8 and 10 each depend from amended claim 1. However, it should be noted that Applicant has not provided any arguments as to why such obviousness rejection is not proper. Therefore, the Examiner maintains the rejections of claims 8 and 10 over Jianguo, the rejection of claims 4-5 over Jianguo in view of Lally, and the rejection of claim 7 over Jianguo in view of O’Donnell.
	Consequently, for at least these reasons the Examiner does not find Applicant’s remarks persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS L CARLON/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731